Citation Nr: 0905239	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  03-30 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to May 1972, 
including in Vietnam, and received a Combat Infantryman 
Badge, Purple Heart and Bronze Star Medal for such service.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The RO in Seattle, Washington 
certified this appeal to the Board for appellate review. 

The Veteran testified in support of this claim at hearings 
held before a Decision Review Officer at the RO and the 
undersigned Veterans Law Judge by video conference in May 
2005 and June 2006.

The Board remanded this claim to the RO via the Appeals 
Management Center in Washington, D.C. in September 2006.


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to his claim.

2.  The Veteran's bilateral hearing loss is not related to 
his active service, including his in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307. 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the Veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how in determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In this case, the RO provided the Veteran VCAA notice on his 
claim by letters dated September 2002, October 2006 and 
October 2008, the first sent before initially deciding that 
claim in a rating decision dated December 2002.  The timing 
of such notice reflects compliance with the requirements of 
the law as found by the Court in Pelegrini II.  

The content of the aforementioned notice letters considered 
in conjunction with the content of letters the RO sent to the 
Veteran in November 2002, March 2006 and August 2008 reflects 
compliance with pertinent regulatory provisions and case law, 
noted above. In the notice letters, the RO acknowledged the 
claim being decided, notified the Veteran of the evidence 
needed to substantiate that claim, identified the type of 
evidence that would best do so, informed him of VA's duty to 
assist and indicated that it was developing his claim 
pursuant to that duty.  As well, the RO provided the Veteran 
all pertinent information on disability evaluations and 
effective dates.  The RO also identified the evidence it had 
requested and/or received in support of the Veteran's claim 
and the evidence it was responsible for securing.  The RO 
noted that it was required to make reasonable efforts to 
assist the Veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the Veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the Veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain such records on his behalf.  The RO also advised the 
Veteran to identify or send directly to VA all pertinent 
evidence.    

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the claims being decided.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to those claims, 
including service and post-service treatment records.  The RO 
also afforded the Veteran multiple VA examinations, during 
which VA examiners discussed the etiology of the Veteran's 
hearing loss.  The Veteran does not now assert that the 
reports of these examinations are inadequate to decide his 
claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 

II.  Analysis of Claim

The Veteran claims entitlement to service connection for 
bilateral hearing loss on the basis that it developed 
secondary to in-service noise exposure and/or acoustic 
trauma.  Allegedly, while participating in infantry training 
and serving as a combat infantry platoon leader in Vietnam, 
he was regularly exposed to explosive, combat-related noises.  
For instance, when the Veteran injured himself after a booby 
trap exploded in close proximity, he suffered acoustic trauma 
that left him deaf for a few days.  He asserts that, although 
he showed no signs of hearing loss in 1972, thereafter and 
continuing for 30 years, his hearing gradually worsened.   

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for an organic disease of 
the nervous system, which includes sensorineural hearing 
loss, if it is shown that the veteran served continuously for 
90 days or more during a period of war or during peacetime 
after December 31, 1946, this condition manifested to a 
degree of 10 percent within one year from the date of 
discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Post-service medical documents, including VA and private 
treatment records dated since 2001 and reports of VA 
examinations conducted in April 2004, July 2005 and October 
2008, confirm that the Veteran has bilateral hearing loss by 
VA standards.  The question thus becomes whether this 
disability is related to the Veteran's active service, 
including the alleged noise exposure and acoustic trauma.

The Veteran's service treatment records reflect no complaints 
of noise exposure or acoustic trauma and no diagnosis of 
hearing loss.  They do, however, confirm the Veteran's 
participation in, and shrapnel wounds from, combat-related 
activities.  His service personnel records also confirm his 
participation in infantry training and subsequent service as 
a Special Forces Officer, the duties of which might have 
exposed him to a significant amount of noise and/or caused 
him to suffer acoustic trauma.  

Three medical professionals, all VA examiners, have addressed 
the etiology of the Veteran's hearing loss.  In April 2004, 
one such examiner ruled out a relationship between the 
Veteran's hearing loss and service based on the slow, 
progressive nature of the hearing loss and evidence of normal 
hearing in 1969 and 1972.  In July 2005, another such 
examiner ruled out a relationship between the Veteran's 
hearing loss and in-service noise exposure on the basis that 
the Veteran had normal hearing during service.  In August 
2008, another such examiner ruled out the same relationship 
on the following bases: (1) the Veteran's hearing on 
discharge was within normal limits; (2) hearing loss was 
first suggested 13 years after discharge; (3) research shows 
that hazardous noise exposure causes an immediate, not 
delayed effect and is not progressive or cumulative; and (4) 
the Veteran's hearing loss is most consistent with that of a 
presbycusic type and most likely related to normal aging and 
genetic factors.

As noted above, to prevail in a claim for service connection, 
the Veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the Veteran's assertions represent the only evidence of 
record relating his bilateral hearing loss to his in-service 
noise exposure and/or acoustic trauma.  Such assertions may 
not be considered competent evidence of a nexus as the record 
does not reflect that the Veteran possesses a recognized 
degree of medical knowledge to provide an opinion on medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions). 

Inasmuch as there is no competent medical evidence of record 
linking the Veteran's hearing loss to service or establishing 
that it manifested to a compensable degree within a year of 
his discharge therefrom, the Board concludes that such 
disability was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  This claim is 
not in relative equipoise; therefore, the Veteran may not be 
afforded the benefit of the doubt in the resolution thereof.  
Rather, as a preponderance of the evidence is against the 
claim, it must be denied.




ORDER

Service connection for bilateral hearing loss is denied.



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


